DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-3, 5-13, 16, 18-19, 21-23 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6, the prior arts of record fail to teach either singly or in combination an avalanche photodiode sensor, comprising: a film on the first surface of the substrate such that light passes through the film before being converted by the photoelectric conversion region into electric charge, wherein the film is on side surfaces of the insulating structure, wherein the cathode, the anode, and the contact are disposed at a same side of the substrate closer to a second surface of the substrate than the first surface of the substrate, the second surface of the substrate being opposite the first surface of the substrate.
Regarding claim 12, the prior art of record fail to teach either singly or in combination an avalanche photodiode sensor, comprising: wherein the first region, the cathode, the anode, and the contact include portions that are in a same horizontal plane in a cross-sectional view, wherein, in a plan view, the first region surrounds the cathode, the contact surrounds the first region, and the anode surrounds the contact, and wherein the cathode, the anode, and the contact are disposed at a same side of the substrate.
Regarding claim 13, the prior art of record fail to teach either singly or in combination an avalanche photodiode sensor, comprising: a first region of a first conductivity type 
Regarding claim 18, the prior art of record fail to teach either singly or in combination an avalanche photodiode sensor, comprising: wherein the cathode, the anode, and the contact are disposed at a same side of the substrate closer to a second surface of the substrate than the first surface of the substrate, the second surface of the substrate being opposite the first surface of the substrate; and a film on the first surface of the substrate such that light passes through the film before being converted by the photoelectric conversion region into electric charge, wherein the film is on side surfaces of the insulating structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878 





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878